107 F.3d 17
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.STATE FARM FIRE AND CASUALTY COMPANY, an Illinois Company,Plaintiff-Appellee,v.James GONGOB;  Dolores Gongob;  Marie Watts, Defendants-Appellants.STATE FARM FIRE AND CASUALTY COMPANY, an Illinois Company,Plaintiff-Appellee,v.James GONGOB, Defendant,andGerardo SARMIENTO;  Rubina Sarmiento;  Estate of JeromeSarmiento, Defendants-Appellants.
Nos. 95-16321, 95-16322.
United States Court of Appeals, Ninth Circuit.
Dec. 13, 1996.

Before:  WALLACE, SCHROEDER and ALARCON, Circuit Judges.

ORDER

1
The memorandum disposition filed December 9, 1996 is withdrawn.